IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JUSTIN MATTHEW DUCKER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4539

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Nancy A. Daniels, Public Defender, and Mark Graham Hanson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      This appeal was filed pursuant to Anders v. California, 386 U.S. 738 (1967).

Having reviewed the record, we affirm Appellant’s convictions and sentences, but
we remand with directions to correct two apparent scrivener’s errors in the

judgment.

      First, at trial, the court granted Appellant’s motion for judgment of acquittal

to the extent it reduced the offense of criminal mischief (count 4) from a first

degree misdemeanor to a second degree misdemeanor. The jury also specifically

found Appellant guilty of criminal mischief less than $200, which is a second

degree misdemeanor. However, the written judgment reflects a conviction for

count 4 as originally charged: a first degree misdemeanor.          Accordingly, on

remand, the trial court shall correct the judgment to reflect that count 4 is a second

degree misdemeanor. See Clark v. State, 85 So. 3d 1190 (Fla. 1st DCA 2012)

(affirming Anders appeal but remanding with directions to correct conviction in

judgment); see also Bryant v. State, 124 So. 3d 256 (Fla. 1st DCA 2013) (affirming

Anders appeal but remanding for correction of scrivener’s error in sentence).

      Second, at the sentencing hearing, the trial court orally designated Appellant

as a habitual felony offender and prison releasee reoffender. However, the written

judgment in the record on appeal does not reflect these designations. Accordingly,

on remand, the trial court shall correct the judgment to conform to the oral

pronouncement. See Bryant, 124 So. 3d at 257 (remanding for written judgment to

conform to oral pronouncement); see also Marshall v. State, 78 So. 3d 72 (Fla 4th




                                          2
DCA 2012) (stating that if there is no ambiguity in oral pronouncement, sentencing

order must be corrected to reflect oral pronouncement).

      Appellant need not be present for these ministerial corrections to the

judgment. See Walton v. State, 106 So. 3d 522, 529 (Fla. 1st DCA 2013) (“[A]

defendant need not be present at resentencing if the error to be corrected is ‘purely

ministerial’ or clerical, and involves no exercise of the court’s discretion.”).

      AFFIRMED; REMANDED with instructions.

WETHERELL, RAY, and BILBREY, JJ., CONCUR.




                                           3